 


109 HR 3065 IH: To extend the aviation war risk insurance program for 3 years.
U.S. House of Representatives
2005-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3065 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2005 
Mr. Menendez (for himself and Mr. Duncan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To extend the aviation war risk insurance program for 3 years. 
 
 
1.Extension of airline war risk policies and terrorism coverage
(a)Extension of policiesSection 44302(f)(1) of title 49, United States Code, is amended by striking August 31, 2005, and shall extend through December 31, 2005, in paragraph (1) and inserting August 31, 2008, and shall extend through December 31, 2008,.
(b)Extension of terrorism coverageSection 44303(b) of title 49, United States Code, is amended by striking December 31, 2005, and inserting December 31, 2008,. 
 
